UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02328 BOULDER GROWTH & INCOME FUND, INC. (Exact name of registrant as specified in charter) 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Stephen C. Miller 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: November 30 Date of reporting period: July 1, 2010 – June 30, 2011 Form N-PX is to be used by a registered management investment company,other than a small businessinvestment company registered on Form N-5 (ss.ss.239.24 and 274.5 of this chapter), to file reports with the Commission,not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the InvestmentCompany Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Proxy Voting Record For Period July 1, 2010 to June 30, 2011 Name of Issuer Ticker Symbol CUSIP Shareholder Meeting Date Record Date Proposal Number Description of Matter Voted On Matter Proposed By Issuer or Holder Vote Cast Vote For or Against Management Neuberger Berman R/E SEC Income-PFD C NRO SERIES W 64190A301 7/1/2010 4/1/2010 1 Election of five (5) directors Issuer Yes Against Against Allegheny Energy, Inc. AYE 9/14/2010 7/16/2010 1 Proposal to approve the agreement and plan of merger, dated as of February 10, 2010, by and among Firstenergy Corp., Element Merger Sub, Inc. (a wholly-owned subsidiary of Firstenergy Corp.) and Allegheny Energy, Inc. as amended as of June 4, 2010 and as it may by further amended form time to time, and the merger described therein Issuer Yes For For 2 Proposal to adjourn the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies if there are insufficient votes to approve the merger agreement and the merger at the time of the special meeting Issuer Abstain Abstain Abstain Advent Claymore Global Conv Sec & IN W7 AGC SERIES W 9/28/2010 8/16/2010 1 Election of three (3) Directors Issuer Yes Against Against Proctor and Gamble Company PG 10/12/2010 8/13/2010 1 Election of ten (10) directors Issuer Yes For For 2 Ratify appointment of the independent Register Public Accounting Firm Issuer Yes For For 3 Cumulative voting Issuer Yes For For Diageo PLC DEO 25243Q205 10/14/2010 9/3/2010 1 Report and accounts 2010 Issuer Yes For For 2 Directors' remuneration report 2010 Issuer Yes For For 3 Declaration of final dividend Issuer Yes For For 4 - 12 Re-election of nine (9) directors Issuer Yes For For 13 - 14 Election of two (2) Directors Issuer Yes For For 15 re-appointment of auditor Issuer Yes For For 16 Remuneration of auditor Issuer Yes For For 17 Authority to allot shares Issuer Yes For For 18 Disapplication of pre-emption rights Issuer Yes For For 19 Authority to purchase own ordinary shares Issuer Yes For For 20 Authority to make political donations and/or to incur political expenditure in the EU Issuer Abstain Abstain Abstain 21 Amendment of the Diageo plc 2001 Share Incentive Plan Issuer Yes Against Against 22 Adoption of the Diageo plc 2001 Share save Plan Issuer Yes Against Against 23 Authority to establish international share plans Issuer Yes Against Against 24 Reduce notice of a general meeting other than an annual general meeting Issuer Yes Against Against Buckeye Partners, LP BPL 11/16/2010 9/17/2010 1 Approval of a first amended and restated agreement and plan of merger by and among Buckeye Partners, LP (The "Partnership"), Buckeye GP LLC, Grand Ohio, LLC, Buckeye GP Holdings LP & Mainline Management LLC, dated as of August 18, 2010 and the transactions contemplated thereby, all as more fully described in the proxy statement. Issuer Yes For For 2 To consider and vote upon the approval of the amended and restated agreement of limited partnership of the partnership Issuer Yes For For Becton Dickson and Company BDX 2/1/2011 12/10/2010 1 Election of fourteen (14) directors Issuer Yes For For 2 Ratification of selection of independent registered public accounting firm Issuer Yes For For 3 An advisory vote on the approval of executive compensation Issuer Yes Against Against 4 An advisory vote on the approval of executive compensation advisory votes Issuer Yes 1 yr NR 5 Special shareholder meetings Issuer Yes For Against 6 Cumulative voting Issuer Yes For Against The Laclede Group, Inc. LG 1/27/2011 12/1/2010 1 Election of three (3) Directors Issuer Yes For For 2 Re-approval of annual incentive plan Issuer Yes Against Against 3 Re-approval of the 2006 Equity Incentive plan, as amended Issuer Yes Against Against 4 Advisory nonbinding approval of resolution to approve compensation of executives Issuer Yes Against Against 5 Advisory nonbinding approval of interval at which we seek shareholder approval of compensation of executives Issuer Yes 1 yr Against 6 Ratify the appointment of Deloitte & Touche as independent registered public accounting for fiscal year 2011 Issuer Yes For For Atmos Energy Corporation ATO 2/9/2011 12/15/2010 1 A-D Election of four (4) Directors Issuer Yes For For 2 Proposal to amend the company's 1998 long-term incentive plan to increase the number of shares reserved for issuance under the plan and to extend the term of the plan for an additional five years Issuer Yes Against Against 3 Proposal to amend the company's annual incentive plan for management to extend the term for an additional five years Issuer Yes Against Against 4 Proposal to ratify the appointment of Ernst & Young LLP as the company's independent registered accounting firm for fiscal 2011 Issuer Yes For For 5 Proposal for an advisory by shareholders to approve the compensation of the company’s named executive officers for fiscal 2010 ("say on pay") Issuer Yes Against Against 6 Proposal for an advisory on the frequency of vote say on pay in future years Issuer Yes 1 yr For Penn Virginia Resource Partners LP PVR 2/16/2011 12/20/2010 1 To consider and vote upon the approval and adoption of the (A) agreement and plan of merger of by and among Penn Virginia Resource Partners, LP, PennVirginia Resource GP, LLC PVR Radnor, LLC, Penn Virginia GP Holdings LP and PVG GP, LLC, the general partner of holdings, (B) merger & (C) transactions contemplated thereby, all as more fully described in the proxy statement Issuer Yes For For 2 To consider and vote upon the approval and adoption of the fourth amended and restated agreement of limited partnership of the partnership Issuer Yes For For 3 To consider and vote upon any proposal that may be presented to adjourn the partnership special meeting to a later date, if necessary, to solicit additional proxies in the event that there are insufficient votes in favor of any of the foregoing proposals Issuer Abstain Abstain Abstain WGL Holdings, Inc. WGL 92924F106 3/3/2011 1/3/2011 1 Election of seven (7) Directors Issuer Yes For For 2 Proposal to ratify the appointment of Deloitte & Touche LLP as independent public accountants for fiscal year 2011 Issuer Yes For For 3 Proposal to provide cumulative voting in the election of directors Issuer Yes For For 4 Proposal to approve, by non-binding core, compensation paid to certain executive officers Issuer Yes For For 5 To recommend by non-binding vote the frequency of executive compensation votes Issuer Yes 1yr For Piedmont Natural Gas Company PNY 3/4/2011 12/27/2010 1 Election of four (4) Directors Issuer Yes For For 2 Ratification of appointment of Deloitte & Touche LLP as the company’s independent registered public accounting firm for the 2001 fiscal year Issuer Yes For For 3 Approval of the company’s amended and restated incentive compensation plan Issuer Yes Against Against 4 Advisory vote on executive compensation Issuer Yes Against Against 5 Advisory vote on frequency of shareholder advisory vote on executive compensation Issuer Yes 1 yr Against Franklin Resources, Inc. BEN 3/15/2011 1/18/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 To ratify the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2011 Issuer Yes For For 3 To approve an amendment and restatement of the Franklin Resources, Inc. 2002 Universal Stock Incentive Plan to increase the number of authorized shares of common stock available for issuance by 10,000,000 shares Issuer Yes Against Against 4 To approve on an advisory basis the compensation of the Company's executive officers Issuer Yes For For 5 Advisory vote on the frequency of advisory votes on the compensation plan of the Company’s executive officers Issuer Yes 1 yr Against Scana Corporation SCG 80589M102 4/21/2011 3/3/2011 1 Election of five (5) Directors Issuer Yes For For 2 Approval of amendment to director compensation and deferral plan Issuer Yes For For 3 Approval of amendment to articles of incorporation to increase shares from 150,000,000 to 200,000,000 Issuer Yes For For 4 Approval of appointment of independent registered public accounting firm Issuer Yes For For 5 Advisory (non-binding) vote on executive compensation vote Issuer Yes For For 6 Advisory (non-binding) vote on frequency of executive compensation vote Issuer Yes 1 yr Against Centerpoint Energy, Inc. CNP 15189T107 4/21/2011 2/22/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2011 Issuer Yes For For 3 Approve the advisory resolution on executive compensation Issuer Yes For For 4 Advisory vote on the frequency of future advisory shareholder vote on executive compensation Issuer Yes 1 yr For 5 Approve the material terms of the performance goals of the short term incentive plan Issuer Yes Against Against 6 Approve the amendment to the stock plan for outside directors Issuer Yes Against Against American Electric Power Co, Inc. AEP 4/26/2011 2/28/2011 1 Election of ten (13) Directors Issuer Yes For For 2 Ratification of the appointment of Deloitte & Touche LLP as the independent registered accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes For For 4 Advisory vote on the frequency of holding anadvisory vote on executive compensation Issuer Yes 1 yr For Magellan Midstream Partners LP MMP 4/27/2011 2/28/2011 1 Election of three (3) Directors Issuer Yes For For 2 Proposal to amend long-term incentive plan Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes For For 4 Advisory vote on frequency of vote on executive compensation Issuer Yes 1 yr Against Cohen & Steers Infrastructure Fund, Inc. UTF 19248A109 4/28/2011 2/23/2011 1 Election of three (3) Directors Issuer Yes For For Cohen & Steers Quality Inc Rlty-Common RQI 19247L106 4/28/2011 2/23/2011 1 Election of three (3) Directors Issuer Yes For For Johnson & Johnson JNJ 4/28/2011 3/1/2011 1 Election of eleven (11) Directors Issuer Yes For For 2 Ratification of Pricewaterhousecoopers LLP as independent registered public accounting firm for 2011 Issuer Yes For For 3 Advisory vote on named executive officer compensation Issuer Yes Against Against 4 Advisory vote on frequency of advisory vote on named executive officers Issuer Yes 1 yr For 5 Shareholder proposal on pharmaceutical price restraint Holder Yes Against For 6 Shareholder proposal on amendment to Company's equal employment opportunity policy Holder Yes Against For 7 Shareholder proposal on adopting non-animal methods for training Holder Yes Against For Pfizer, Inc. PFE 4/28/2011 3/1/2011 1 Election of thirteen (15) Directors Issuer Yes For For 2 Proposal to ratify the selection of KPMG LLP as independent register accounting firm for 2011 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes For For 4 Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr Against 5 Shareholder proposal regarding publication of political contributions Holder Yes Against For 6 Shareholder proposal regarding public policy initiatives Holder Yes Against For 7 Shareholder proposal on pharmaceutical price restraints Holder Yes Against For 8 Shareholder proposal regarding action by written consent Holder Yes For Against 9 Shareholder proposal regarding special shareholder meetings Holder Yes For Against 10 Shareholder proposal regarding animal research Holder Yes Against For HCP, Inc HCP 40414L109 4/28/2011 3/4/2011 1 Election of nine (9) Directors Issuer Yes For For 2 Ratification of the appointment of Deloitte & Touche LLP as HCP's independent registered public accounting firm for the fiscal year ending December 31, 2001 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes For For 4 Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr For The Empire District Electric Company EDE 4/28/2011 3/1/2011 1 Election of four (4) Directors Issuer Yes For For 2 To ratify the appointment of Pricewaterhousecoopers LLP as Empire's independent registered accounting firm for the fiscal year ending December 31, 2011 Issuer Yes For For 3 To vote upon a non-binding advisory proposal to approve the compensationof our named executive officers as disclosed in the proxy statement Issuer Yes For For 4 To vote upon a non-binding advisory proposal on whether the non-binding advisory vote on executive compensation should occur every one, two or three years Issuer Yes 1 yr Against Berkshire Hathaway, Inc. Class A BRK/A 4/30/2011 3/2/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement Issuer Yes For For 3 Non-binding resolution to determine the frequency (whether annual, biennial or triennial with which shareholders of the company shall be entitled to have an advisory vote on executive compensation Issuer Yes 1 yr Against 4 To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings Issuer Yes Against For Berkshire Hathaway, Inc. Class B BRK/B 4/30/2011 3/2/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement Issuer Yes For For 3 Non-binding resolution to determine the frequency (whether annual, biennial or triennial with which shareholders of the company shall be entitled to have an advisory vote on executive compensation Issuer Yes 1 yr Against 4 To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings Issuer Yes Against For AGL Resources Inc. AGL 5/3/2011 2/25/2011 1 Election of seven (7) Directors Issuer Yes For For 2 Ratification of the appointment of Pricewaterhousecoopers as our independent registered public accounting firm for 2011 Issuer Yes For For 3 The adoption of an amendment and restatement of our 2007 omnibus performance incentive plan Issuer Yes Against Against 4 The adoption of an amendment and restatement of our amended and restated employee stock purchase plan Issuer Yes Against Against 5 The approval of a non-bonding resolution to approve the compensation of our named executive officers Issuer Yes For For 6 The approval of a non-binding resolution to approve the frequency (annual, biennial or triennial) of the advisory vote on executive compensation Issuer Yes 1 yr For Teco Energy, Inc. TE 5/4/2011 2/24/2011 1 Election of three (3) Directors Issuer Yes For For 2 Ratification of the selection of Pricewaterhousecoopers LLP as our independent auditor for 2011 Issuer Yes For For 3 An advisory vote on executive compensation ("say on pay") Issuer Yes For For 4 An advisory vote on the frequency of future say on pay votes Issuer Yes 1 yr For 5 Amendment of the company’s equal employment opportunity policy Holder Yes Against For 6 Declassify the Board of Directors Holder Yes For Against Realty Income Corporation O 5/3/2011 3/10/2011 1 Election of seven (7) Directors Issuer Yes For For 2 Ratification of appointment of KPMG LLP as the independent registered public accounting firm for fiscal year ending December 31, 2011 Issuer Yes For For 3 Non-binding advisory vote on the compensation of our named executive officers Issuer Yes For For 4 Non-binding advisory vote on whether the frequency of future advisory votes on the compensation of our named executive officers should occur every year, every two years or every three years Issuer Yes 1 yr Against Pengrowth Energy Corporation PGH 70706P104 5/5/2011 3/21/2011 1 Appointment of KPMG LLP as auditors of the corporation for the enduing year and authorizing the directors to fix their remuneration Issuer Yes For For 2 Election of eight (8) Directors Issuer Yes For For Health Care REIT, Inc. HCN 42217K106 5/5/2011 3/8/2011 1 Election of three (3) Directors Issuer Yes For For 2 Approval of the compensation of the named executive officers as disclosed in the proxy statement pursuant to the compensation disclosure rule of the SEC Issuer Yes For For 3 Frequency of advisory vote on compensation of the named executive officers Issuer Yes 1 yr For 4 Approval of an amendment to the second restated certificate of incorporation to increase the number of authorized share of common stock from 225,000,000, to 400,000,000 for general corporate purposes Issuer Yes For For 5 Ratification of the appointment of Ernst & Young LLP as independent registered public accounting firm for the fiscal year 2011 Issuer Yes For For Sanofi-Aventis SNY 80105N105 5/6/2011 3/28/2011 1 Approval of the individual company financial statements for the year endedDecember 31, 2010 Issuer Yes For For 2 Approval of the consolidated financial statements for the year endedDecember 31, 2010 Issuer Yes For For 3 Appropriation of profits; declaration of dividend Issuer Yes For For 4 Agreements and commitments subject to article L225-38 et seq of the Commercial Code Issuer Yes For For 5 Directors attendance fees Issuer Yes For For 6 - 11 Election of six (6) Directors Issuer Yes For For 12 Reappointment of a Statutory Auditor (Pricewaterhousecoopers Audit) Issuer Yes For For 13 Appointment of a Deputy Statutory Auditor (Mr. Yves Nicolas) Issuer Yes For For 14 Authorization of the Board of Directors to carry out transactions in share issued by the company Issuer Yes Against Against 15 Delegation to the board of directors of authority to decide to carry out increases in the share capital by issuance, with preemptive rights maintained , of shares and/or securities giving access to the company’s capital and/or by issuance of securities giving entitlement to the allotment of debt instruments Issuer Yes Against Against 16 Delegation to the Board of Directors of authority to decide to carry out by public offering increases in the share capital by issuance, without preemptive rights of shares and/or securities giving access to the company's capital and/or the issuance of securities giving entitlement to the allotment of debt instruments Issuer Yes Against Against 17 Possibility of issuing without preemptive rights, shares and/or securities giving access to the company's capital as consideration for assets transferred to the company as a capital contribution in kind in the form of shares or securities giving access to the capital of another company Issuer Yes Against Against 18 Delegation to the Board of Directors of authority to increase the number of shares to be issued in the event of a capital increase with or without preemptive rights Issuer Yes Against Against 19 Delegation to the Board of Directors of authority to decide to carry out increase in the share capital by incorporation of share premium, reserves, profits or other items Issuer Yes Against Against 20 Delegation to the Board of Directors of authority to decide to carry out increases in the share capital by issuance, of shares or securities giving access to the company’s capital reserved for members of savings plans with waiver of preemptive rights in their favor Issuer Yes Against Against 21 Delegation to the Board of Directors of authority to grant options to subscribe for or purchase shares Issuer Yes Against Against 22 Authorization to the Board of Directors to reduce the share capital by cancelation of treasury shares Issuer Yes For For 23 Amendment to article 11 of the Articles of Association Issuer Yes For For 24 Amendment to article 12 ofthe Articles of Association Issuer Yes For For 25 Amendment to article 19 of the Articles of Association Issuer Yes For For 26 Change of name and corresponding change to the Articles of Association Issuer Yes For For 27 Powers for formalities Issuer Yes Against Against UIL Holdings Corporation UIL 5/10/2011 3/8/2011 1 Election of nine (9) Directors Issuer Yes For For 2 Ratification of the selection of Pricewaterhousecoopers (No Suggestions) as UIL Holdings Corporation's independent registered public accounting firm for 2011 Issuer Yes For For 3 Approval, by non-binding vote, executive compensation Issuer Yes For For 4 Recommendation, by non-binding vote, the frequency of executive compensation votes Issuer Yes 1 yr For 5 Proposal to amend the certificate of incorporation of UIL Holdings Corporation to increase the number of shares authorized Issuer Yes For For 3M Company MMM 88579Y101 5/10/2011 3/11/2011 1 Election of ten (10) Directors Issuer Yes For For 2 To Ratify the appointment of Pricewaterhousecoopers as independent registered public accounting firm. Issuer Yes For For 3 An advisory vote on executive compensation Issuer Yes Against Against 4 An advisory vote on the frequency of advisory votes on executive compensation Issuer Yes 1 yr For 5 Stockholder proposal on political contributions Issuer Yes Against Against Allete, Inc. ALE 5/10/2011 3/11/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 Approval of advisory resolution on executive compensation Issuer Yes For For 3 Advisory vote on frequency of future advisory votes on executive compensation Issuer Yes 1 yr For 4 Ratification of the appointment of Pricewaterhousecoopers LLP as Allete's independent registered public accounting firm for2011 Issuer Yes For For Alliant Energy Corporation LNT 5/10/2011 3/17/2011 1 Election of two (2) Directors Issuer Yes For For 2 Advisory vote on the approval of the compensation of the company’s named executive officers Issuer Yes For For 3 Advisory vote on the frequency of advisory votes on the compensation of the company's executive officers Issuer Yes 1 yr For 4 Ratification of the appointment of Deloitte & Touche LP as the company's independent registered public accounting firm for 2011 Issuer Yes For For ConocoPhillips COP 20825C104 5/11/2011 3/14/2011 1 Election of thirteen (13) Directors Issuer Yes For For 2 Proposal to ratify the appointment of Ernst & Young LLP as ConocoPhillips' independent registered public accounting firm for 2011 Issuer Yes For For 3 Advisory approval of Executive Compensation Issuer Yes Against Against 4 Advisory vote on frequency of advisory vote on executive compensation Holder Yes 1 yr N R 5 Approval of 2011 Omnibus Stock and Performance Incentive Plan Holder Yes Against Against 6 Gender expression non-discrimination Holder Yes Against For 7 Political Contributions Holder Yes Against For 8 Report on grassroots lobbying expenditures Holder Yes Against For 9 Accident risk mitigation Holder Yes Against For 10 Company environmental policy (Louisiana Wetlands). Holder Yes Against For 11 Greenhouse gas reduction targets Holder Yes Against For 12 Report on financial risks from climate change Holder Yes Against For 13 Canada oil slicks Holder Yes Against For 14 In its discretion, upon such other matters that may properly come before the meeting or any adjournment or adjournments thereof Holder Yes Against For Progress Energy, Inc PGN 5/11/2011 3/4/2011 1 Election of fourteen (14) Directors Issuer Yes For For 2 An advisory (nonbinding ) vote to approve executive compensation Issuer Yes Against Against 3 To recommend by an advisory (nonbinding) vote the frequency of shareholder votes on executive compensation Issuer Yes 1 yr For 4 Ratification of the selection of Deloitte & Touche LLP as Progress Energy Inc's independent registered public accounting firm for 2011 Issuer Yes For For Vectren Corporation VVC 92240G101 5/11/2011 3/9/2011 1 Election of twelve (12) Directors Issuer Yes For For 2 Approve the Vectren Corporation at risk compensation plan as amended and restated Issuer Yes For For 3 Approve a non-binding advisory resolution approving the compensation of the named executive officers Issuer Yes For For 4 To provide by non-binding vote , the frequency of the non-binding shareholder vote to approve the compensation of the named executive officers Issuer Yes 1 yr Against 5 Ratify the reappointment of Deloitte & Touche, LLP as the independent registered public accounting firm for Vectren for 2011 Issuer Yes For For Total S.A TOT 89151E109 5/13/2011 4/5/2011 1 Approval of parent company financial statements Issuer Yes For For 2 Approval of consolidated financial statements Issuer Yes For For 3 Allocation of earnings, declaration of dividend Issuer Yes For For 4 Agreements covered by article L.225-38 of the French commercial code Issuer Yes For For 5 Authorization for the board of directors to trade in shares of the company Issuer Yes For For 6 Renewal of the appointment of director Issuer Yes For For 7 Renewal of the appointment of director Issuer Yes For For 8 Renewal of the appointment of director Issuer Yes For For 9 Appointment of director Issuer Yes For For 10 Appointment of director Issuer Yes For For E11 Authorization to grant restricted shared in company to employees of group and to managers of company or other group companies Issuer Yes For For A Amendment of article 9 of the company's articles of association, all as more fully described in the proxy statement Holler Yes Against For Philip Morris International Inc. PM 5/11/2011 3/15/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Ratification of the selection of independent auditors Issuer Yes For For 3 Advisory vote to approve executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future advisory votes on Executive Compensation Issuer Yes 1 yr For 5 Stockholder proposal 1 - Food insecurity and tobacco use Holder Yes Against For 6 Stockholder proposal 2 - Independent board chair Holder Yes Against For Healthcare Realty Trust Incorporated HR 5/17/2011 3/17/2011 1 Election of three (3) Directors Issuer Yes For For 2 Ratify the appointment of BDO USA LLP as the company's independent registered public accounting firm Issuer Yes For For 3 To approve the following resolution: resolved, that the shareholders of Healthcare realty Trust Incorporated approve, on a non-binding advisory basis, the compensation of the named executive officers as disclosed pursuant to item 402 of regulation S-K in the company's proxy statement for the 2011 annual meeting of shareholders Issuer Yes Against Against 4 To recommend, by non-binding advisory vote, the frequency of executive compensation votes on an annual (1 year), biennial (2 years) or triennial (3 years) basis Issuer Yes 1 yr Against Firstenergy Corp. FE 5/17/2011 3/28/2011 1 Election of thirteen (13) Directors Issuer Yes For For 2 Ratification of the appointment of the independent registered accounting firm Issuer Yes For For 3 Reduce the percentage of share required to call a special meeting of shareholder Issuer Yes For For 4 Approval of an advisory vote on executive compensation Issuer Yes Against Against 5 Recommend advisory vote on frequency of future votes on executive compensation Issuer Yes 1 yr For 6 Shareholder proposal: Report on coal combustion waste Holder Yes Against For 7 Shareholder proposal: Lower percentage required for shareholder action by written consent Holder Yes For Against 8 Shareholder proposal: Adopt a majority vote standard for the election of directors Holder Yes For Against 9 Shareholder proposal: Report on financial risks of reliance on coal Holder Yes Against For PPL Corporation PPL 69351T106 5/18/2011 2/28/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Approval of short term incentive plan Issuer Yes Against Against 3 Ratification of the appointment of independent registered accounting firm Issuer Yes For For 4 Advisory vote on executive compensation Issuer Yes Against Against 5 Advisory vote on the frequency of future executive compensation votes Issuer Yes 1 yr For 6 Shareholder proposal - Director election majority vote standard proposal Holder Yes For Against 7 Shareholder proposal - Special shareholder meetings Holder Yes For Against OGE Energy Corp OGE 5/19/2011 3/21/2011 1 Election of three (3) Directors Issuer Yes For For 2 Amendment of the restated certificate of incorporation to increase the number of authorized shares of common stock from 125,000,000 to 225,000,000 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of advisory votes on executive compensation Issuer Yes 1 yr For 5 Ratification of the appointment of Ernst & Young LLP s the company's principal independent accountants for 2011 Issuer Yes For For Westar Energy, Inc. WR 95709T100 5/19/2011 3/21/2011 1 Election of four (4) Directors Issuer Yes For For 2 To provide an advisory vote on executive compensation Issuer Yes For For 3 To provide an advisory vote on the frequency of advisory votes on executive compensation Issuer Yes 1 yr For 4 To approve an amendment to our long term incentive and share award plan and approve the material terms of the performance goals under the plan Issuer Yes For For 5 To approve an amendment to our restated articles of incorporation to increase our authorized shares of common stock Issuer Yes For For 6 To ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for 2011 Issuer Yes For For Altria Group, Inc MO 02209S103 5/19/2011 3/28/2011 1 Election of nine (9) Directors Issuer Yes For For 2 Ratification of the selection of independent registered public accounting firm Issuer Yes For For 3 Advisory vote on the compensation of the company's named executive officers Issuer Yes Against Against 4 Advisory vote on the frequency of the future advisory votes on the compensation of the company's executive officers Issuer Yes 1 yr N R 5 Shareholder proposal - Address concerns regarding tobacco flavoring Holder Yes Against For Nextera Energy, Inc. NEE 65339F101 5/20/2011 3/22/2011 1 Election of thirteen (13) Directors Issuer Yes For For 2 Ratification of appointment of Deloitte & Touche LLP as independent registered public accounting firm for 2011 Issuer Yes For For 3 Approval of the Nextera Energy, Inc. 2011 long term incentive plan Issuer Yes Against Against 4 Approval, by non-binding advisory vote, of the Nextera Energy's compensation of tits named executive officers as disclosed in the proxy statement Issuer Yes Against Against 5 Non-binding advisory vote on whether Nextera Energy should hold a non-binding shareholder advisory vote to approve Nextera Energy's compensation of its named executive officers every 1, 2, or 3 years Issuer Yes 1 yr For Merck & Co., Inc. MRK 58933Y105 5/24/2011 3/25/2011 1 Election of eighteen (18) Directors Issuer Yes For For 2 Ratification of the appointment of the Company's independent registered public accounting firm for 2011 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future votes on executive compensation Issuer Yes 1 yr Against Oneck, Inc. OKS 5/25/2011 3/28/2011 1 Election of eleven (11) Directors Issuer Yes For For 2 Ratification of Pricewaterhousecoopers LLP as the independent registered public accounting firm for year ending December 31, 2011 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of holding the advisory vote on executive compensation Issuer Yes 1yr For Southern Company, The SO 5/25/2011 3/28/2011 1 Election of thirteen (13) Directors Issuer Yes For For 2 Ratification of the appointment of Deloitte & Touch LLP as the company's independent registered public accounting firm on executive compensation Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of vote on executive compensation Issuer Yes 1 yr For 5 Approval of omnibus incentive compensation plan Issuer Yes Against Against 6 Stockholder proposal on coal combustion byproducts environmental report Issuer Yes Against Against Blank Hills Corporation BKH 5/25/2011 4/5/2011 1 Election of four (4) Directors Issuer Yes For For 2 Ratify the appointment of Deloitte & Touch LLP to serve as Blank Hills Corporation's independent registered public accounting firm for 2011 Issuer Yes For For 3 Approve the advisory resolution on executive compensation Issuer Yes Against Against 4 Approve holding the advisory vote on executive compensation every one, two or three years, as indicated Issuer Yes 1 yr For Gabelli Dividend & Income Trust-PFD GDV SERIES T 36242H302 6/2/2011 3/21/2011 1 Election of four (4) Directors Issuer Yes For For 2 Shareholder proposal to eliminate the fund's classified board structure Holder Yes For Against Wal-Mart Stores, Inc. WMT 6/3/2011 4/6/2011 1 Election of thirteen (15) Directors Issuer Yes For For 2 Ratification of Ernst & Young LLP as independent accountants Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr For 5 Gender identity non-discrimination policy Holder Yes Against For 6 Political contributions report Holder Yes Against For 7 Special shareowner meetings Holder Yes For Against 8 Require suppliers to publish annual sustainability report Holder Yes Against For 9 Climate change risk disclosure Holder Yes Against For Buckeye Partners, LP BPL 6/7/2011 4/8/2011 1 Election of three (3) Directors Issuer Yes For For 2 Ratification of Deloitte & Touch LLP Issuer Yes For For 3 Advisory resolution on executive compensation Issuer Yes Against Against 4 Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1 yr Against Caterpillar Inc. CAT 6/8/2011 4/11/2011 1 Election of fifteen (15) Directors Issuer Yes For For 2 Ratify the appointment of independent registered public accounting firm for 2011 Issuer Yes For For 3 Approve amended and restated Caterpillar, Inc. executive short term incentive plan Issuer Yes Against Against 4 Advisory vote on executive compensation Issuer Yes Against Against 5 Advisory vote on the frequency of executive compensation votes Issuer Yes 1 yr For 6 Stockholder proposal - report on political contributions and expenses Holder Yes Against For 7 Stockholder proposal - executives to retain significant stock Holder Yes Against For 8 Director election majority vote standard Holder Yes For Against 9 Stockholder proposal - special stockholder meetings Holder Yes For Against 10 Stockholder proposal - independent chairman of the board Holder Yes Against For 11 Stockholder proposal - review global corporate standards Holder Yes Against For 12 Stockholder proposal - death benefits policy Holder Yes Against For W.P. Carey & Co. WPC 92930Y107 6/16/2011 4/19/2011 1 Election of fourteen (14) Directors Issuer Yes For For 2 Ratification of appointment of Pricewaterhousecoopers LLP as the company's independent registered accounting firm for 2011 Issuer Yes For For 3 To approve the advisory resolution on executive compensation Issuer Yes Against Against 4 To approve holding an advisory vote on executive compensation every one, two or three years as indicated Issuer Yes 1 yr Against Penn Virginia Resource Partners, LP PVR 6/22/2011 4/26/2011 1 Election of nine (9) Directors Issuer Yes For For 2 To approve by advisory (non-binding) vote, executive compensation Issuer Yes For For 3 To recommend by advisory (Non-binding) vote, the frequency of future advisory votes on executive compensation Issuer Yes 1yr For American Express Company AXP 5/2/2011 3/4/2011 1 Election of thirteen (13) Directors Issuer Yes For For 2 Ratification of appointment of Pricewaterhousecoopers LLP as independent registered public accounting firm for 2011 Issuer Yes For For 3 Advisory vote on executive compensation Issuer Yes Against Against 4 Advisory vote on frequency ofexecutive compensation vote Issuer Yes 1 yr For 5 Shareholder proposal relating to cumulative voting for directors Holder Yes Against For 6 Shareholder proposal relating to the calling of special shareholder meetings Holder Yes For Against Great Plains Energy Incorporated GXP 5/3/2011 2/22/2011 1 Election of ten (10) Directors Issuer Yes For For 2 Advisory vote on executive compensation Issuer Yes Against Against 3 To recommend by advisory (Non-binding) vote, the frequency of future advisory votes on executive compensation Issuer Yes 1 yr For 4 Approval of the amended long-term incentive plan Issuer Yes Against Against 5 Ratification of appointment of Delloitte & Touche LLP as the company's independent registered public accountants for 2011 Issuer Yes For For The Empire District Electric Company EDE 4/28/2011 3/1/2011 1 Election of four (4) Directors Issuer Yes For For 2 Advisory vote on executive compensation Issuer Yes For For 3 To recommend by advisory (Non-binding) vote, the frequency of future advisory votes on executive compensation Issuer Yes 1 yr For 4 Approval of the amended long-term incentive plan Issuer Yes For For AGL Resources Inc. AGL 6/14/2011 4/18/2011 1 To approve the issuance of shares of AGL Resources Inc. common stock as contemplated by the agreement and plan of merger, dated as of December 6, 2010, among AGL Resources Inc., Apollo Acquisition Corp., Ottawa Acquisition LLC and Nicor Inc. Issuer No NA NA 2 To approve an amendment to AGL Resources Inc.'s amended and restated articles of incoporation to increase the number of directors that may serve on AGL Resources Inc.'s board of directors from 15 to 16 directors. Issuer No NA NA 3 To adjourn the special meeting if necessary to permit further solicitation of proxies in the event there are not sufficient votes at the time of the special meeting to approve the issuance of shares and/or the amendment to the amended and restated articles of incorporation. Issuer No NA NA Nicor Inc. GAS 6/14/2011 4/18/2011 1 To approve the agreement and plan of merger, dated as of December 6, 2010, by and among AGL Resources Inc., Apollo Acquisition Corp., Ottawa Acquisition LLC and Nicor Inc. Issuer No NA NA 2 To adjourn the special meeting, if necessary and appropriate. Issuer No NA NA Nicor Inc. GAS 6/14/2011 4/18/2011 1 Election of thirteen (13) directors Issuer No NA NA 2 Non-binding advisory vote to approve the compensation of Nicor's named executive officers as disclosed in the accompanying proxy statement Issuer No NA NA 3 Non-binding advisory vote on the frequency of a stockholder vote on the compensation of Nicor's named executive officers. Issuer No NA NA 4 Ratification of appointment of Deloitte & Touche LLP as Nicor's independent registered public accounting firm for 2011 Issuer No NA NA SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Boulder Growth & Income Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 31, 2011
